Case 1:20-cv-04691-MKV Document 20-3 Filed 08/06/20 Page 1of1

Court of Appeals
of Maryland

Annapolis, #ADB

 

CERTIFICATE OF GOOD STANDING

STATE OF MARYLAND, ss:

I, Suzanne Johnson, Clerk of the Court of Appeals of Maryland,
do hereby certify that on the nineteenth day of December, 1985,

Gerard Patrick Fox

having first taken and subscribed the oath prescribed by the Constitution and
Laws of this State, was admitted as an attorney of said Court, is now in good
standing, and as such is entitled to practice law in any of the Courts of said
State, subject to the Rules of Court.

In Testimony Wheresf, J have hereunto
set my hand as Clerk, and affixed the Seal
of the Court of Appeals of Maryland, _ this
tenth day of July, 2020.

Clerk of the Court of Appeals of Maryland

 
